Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 1 of 15 Page ID #:251



       Nicholas Ranallo, Attorney at Law
   1   Cal Bar No. 275016
       5058 57th Ave. South
   2   Seattle, WA 98118
       Telephone No.: (831) 607-9229
   3   Fax No.: (831) 533-5073
       Email: nick@ranallolawoffice.com
   4   Attorney for Plaintiff Compliancy Group, LLC
   5   WILLMORE F. HOLBROW III (SBN: 169688)
          wholbrow@buchalter.com
   6   MATTHEW L. SEROR (SBN: 235043)
          mseror@buchalter.com
   7   BUCHALTER
       A Professional Corporation
   8   1000 Wilshire Boulevard, Suite 1500
       Los Angeles, CA 90017
   9   T: 213.891.0700
       F: 213.896.0400
  10
       Attorneys for Defendant
  11   DATA MOMMA, LLC, dba PCIHIPAA,
       A California limited liability company
  12
  13                            UNITED STATES DISTRICT COURT
  14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
  15   Compliancy Group, LLC                                Case No. 2:19-cv-02565-CBM-AFM
            Plaintiff,
  16                                                        DISCOVERY MATTER: Joint
       v.                                                   Stipulation re: Plaintiff’s Motion to
  17                                                        Compel and Defendant’s Cross-Motion
       Data Momma, LLC                                      for Protective Order
  18
             Defendants.                                    Discovery Cutoff: June 1, 2020
  19   __________________________________                   Pretrial Conf: Oct. 13, 2020
       Data Momma, LLC                                      Trial Date: Nov. 10, 2020
  20         Counterclaimant
                                                            Hearing Date:        May 5, 2020
  21   v.                                                   Time:               10:00 a.m.
                                                            Courtroom:          780 (7th Floor)
  22   Compliancy Group, LLC
               Counterdefendant                             Magistrate Alexander F. MacKinnon
  23
  24
  25
  26
  27
  28
                                                        1
                                      Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 2 of 15 Page ID #:252




   1                              TABLE OF CONTENTS
   2   Plaintiff’s Introductory Statement…………………………………………..…………..3
   3   Defendant’s Introductory Statement……………………………………………………4
   4   Verbatim Text of CG’s 30(b)(6) “Area of Inquiry” and DM’s Objection…….………5
   5   Issue in Dispute…………………………………………………………….……………...5
   6   Plaintiff’s Contentions and Points of Authority…………………….…………………..6
   7      A. DM’s Emailed Objections are Without Legal Force or Effect………….…………..6
          B. A General ‘Privacy’ Objection Does Not Support an Instruction
   8
             Not to Answer at a Deposition…………………………………………..…………..7
   9      C. DM Should Be Compelled to Immediately Provide All Contact
             Information Within the Company’s Knowledge……………………………………8
  10
  11      D. The Court Should Impose Sanctions Pursuant to Federal Rules 30(d)(2)
  12         and 37(a)(5) on Defendant or Defendant’s Counsel…………………….…………..9

  13
       Defendant’s Contentions and Points of Authority……………………………………..10
  14
            1. Plaintiff’s Deposition Notice……………………………..……………………10
  15
            2. The Information Sought by Plaintiff Constitutes Personal Information
  16           of Defendant’s Former Employees…………………………………………….10
  17        3. Jeff Broudy’s Deposition and the Instruction Not to Answer…..……………..11
            4. Counsel’s Instruction Not to Answer was Appropriate Based on the
  18
               Privacy Interests Implicated……………………………………………………11
  19        5. The Questionable Relevance of the Information Sought Does
               Not Outweigh the Privacy Interests of Steve Nachwalter,
  20           Jamie Montana, and Ismaray Reigosa…………………………………………12
  21        6. In the Alternative, Defendant seeks the Issuance of a Protective
               Order to Limit any Discovery Permitted by the Court…………………………13
  22        7. Plaintiff’s Request for Sanctions on Its Motion To Compel………...…………14
  23
  24
  25
  26
  27
  28
                                                  2
                                Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 3 of 15 Page ID #:253




   1   Plaintiff’s Introductory Statement
   2           On or around January 28, 2020, Plaintiff Compliancy Group, LLC (“CG”) served a
   3   Notice of 30(b)(6) Deposition of Defendant Data Momma, LLC d/b/a PCIHIPAA setting a
   4   deposition date of February 18, 2020 and further setting forth numerous areas of inquiry.
   5   These areas of inquiry included an entry requesting “All information regarding the present
   6   contact information for Steve Nachwalter, Jamie Montana, and Ismaray Reigosa.” See
   7   Ranallo Declaration at ¶3. Each of the identified individuals was employed by Defendant
   8   during the relevant time period and has since left the company. See Ranallo Declaration at
   9   ¶4-5.
  10           At the request of Defendant’s counsel, the February 18th deposition date was
  11   delayed by one week, and Plaintiff subsequently served an Amended Notice of 30(b)(6)
  12   Deposition that included the same identified areas of inquiry, including the contact
  13   information of the aforementioned individuals. Ranallo Dec. at ¶7. On February 24th at
  14   approximately 3:15 p.m., counsel for Defendant emailed a document purporting to object
  15   to each and every area of inquiry identified in Plaintiff’s Notice. Ranallo Dec. at ¶8.
  16           Defendant appeared on February 25th through its CEO Jeff Broudy. At the outset of
  17   the deposition, counsel for Plaintiff remarked upon the purported objections served the
  18   afternoon prior, and asked Mr. Holbrow – counsel for Defendant – whether he would like
  19   to adjourn the deposition to seek a protective order in connection with any of the purported
  20   objections. Mr. Holbrow rejected the offer and the deposition commenced. Ranallo Dec.
  21   at ¶8-9. When Mr. Broudy was questioned regarding the contact information for the three
  22   named individuals, he confirmed that he did have contact information for each. When
  23   asked to provide the contact information, Mr. Holbrow objected and instructed his client
  24   not to answer. Ranallo Dec. at ¶10. Counsel for Plaintiff recited the text of Fed. R. Civ.
  25   Proc. 30(c)(2), including the operative language that “A person may instruct a deponent
  26   not to answer only when necessary to preserve a privilege, to enforce a limitation ordered
  27   by the court, or to present a motion under Rule 30(d)(3).” When pressed regarding which
  28
                                                        3
                                      Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 4 of 15 Page ID #:254




   1   of these grounds he was basing his instruction not to answer, Mr. Holbrow answered “one
   2   of the three.” This objection and rationale was repeated in connection with requests
   3   regarding all three individuals identified in the 30(b)(6) Notice. Ranallo Dec. at ¶11.
   4   Notably, Defendant would not provide the information subject to a “Confidential” or
   5   “Attorney’s Eyes Only” designation.
   6         Plaintiff’s counsel sent an email on February 27, 2020, requesting an opportunity to
   7   meet and confer regarding the instruction not to answer and the instant Motion to Compel
   8   and did not receive any response. Ranallo Dec. at ¶12. On March 4, 2020, Plaintiff’s
   9   counsel followed up regarding the prior request to meet and confer, and received no
  10   response. Ranallo Dec. at ¶12. Plaintiff’s counsel followed up again on March 5th, and
  11   again received no response.     Ranallo Dec. at 12.            On March 6th Plaintiff’s counsel
  12   attempted to call Mr. Holbrow and left a voicemail. Ranallo Dec. at ¶13. On March 9th
  13   Plaintiff’s counsel sent a final email noting that more than 10 days had passed since the
  14   request to meet and confer and that he would have no choice but to file the motion to
  15   compel without input from Defendant unless a meet and confer was promptly scheduled.
  16   Counsel for Plaintiff and Defendant spoke on the phone on March 9, 2020, though no
  17   authority was cited for the proposition that an instruction not to answer was appropriate or
  18   supported by any authority. Ranallo Dec. at ¶14. As such, the instant motion is clearly
  19   necessary.
  20
  21   Defendant’s Introductory Statement:
  22         During the deposition of Defendant’s corporate designee, Plaintiff’s counsel asked
  23   the deponent questions seeking personal information, including the home addresses and
  24   phone numbers, of Steve Nachwalter, Jamie Montana and Ismaray Reigosa, three former
  25   employees of Defendant (“Former Employees’ Confidential Personal Information”).
  26   Defendant’s counsel objected to Plaintiff’s questions seeking the personal information on
  27   privacy and confidentiality grounds, and on the basis of the asserted objections instructed
  28
                                                       4
                                     Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 5 of 15 Page ID #:255




   1   Defendant’s witness to not answer those questions. As counsel discussed at the deposition,
   2   in light of historic and recent concerns regarding disclosing private, personal, information,
   3   Defendant is concerned about disclosing the personal information of former employees
   4   absent a court order.
   5          Although the named individuals are not completely irrelevant to this lawsuit,
   6   Defendant contends that the personal information sought, and any meaningful discovery
   7   that Plaintiff may seek from these third parties, can be obtained from current employees
   8   without the need for disclosing personal information.                    Accordingly, by seeking this
   9   information and contacting former employees, Plaintiff is needlessly increasing the costs
  10   of litigation.
  11          Defendant respectfully requests that the court preclude Plaintiff’s efforts to seek the
  12   discovery of the personal information of Defendant’s former employees. In the alternative,
  13   if the Court is inclined to permit the disclosure of the Former Employees’ Confidential
  14   Personal Information, Defendant requests that the Court issue a protective order to limit
  15   the use of that information.
  16
  17   Verbatim Text of CG’s 30(b)(6) “Area of Inquiry” and DM’s Objection
  18   Area of Inquiry: All information regarding the present contact information for Steve
  19   Nachwalter, Jamie Montana, and Ismaray Reigosa.
  20
  21   Objection: Defendant objects to Topic No. 6 in the Notice on the grounds that it seeks
  22   private or confidential information regarding Mr. Nachwalter, Mr./Ms. Montana, and Ms.
  23   Reigosa.
  24
  25   Issue in Dispute
  26   Whether Defendant’s counsel may properly instruct Defendant’s corporate representative
  27   not to answer deposition questions requesting the contact information of three former
  28
                                                        5
                                      Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 6 of 15 Page ID #:256




   1   employees that are within the knowledge of Defendant.
   2   Plaintiff’s Contentions and Points of Authority:
   3   Plaintiff contends that a) DM’s objections emailed the afternoon before the scheduled
   4   deposition are without legal effect and do not support a subsequent refusal to answer; b) a
   5   generalized “privacy” objection does not support an instruction not to answer a deposition
   6   question; c) DM should be compelled to immediately provide all contact information in its
   7   possession for each of the three employees; and d) the Court should impose sanctions
   8   pursuant to Fed. R. Civ. Proc. 30 and 37. Points of authority in favor of each proposition
   9   are set out further below.
  10      A. DM’s Emailed Objections are Without Legal Force or Effect
  11      As an initial matter, Defendant’s reliance on purported “Objections” emailed on the eve
  12   of the deposition does not provide a basis for subsequently refusing to answer (or
  13   instructing a party not to answer) any question at the ensuing deposition. The case law on
  14   this issue is clear. Indeed, the Central District of California addressed this precise scenario
  15   little more than a year ago, in Darbeevision, Inc. v. C&A Mktg., 2019 U.S. Dist. LEXIS
  16   134914 (C.D. Cal. January 28, 2019), and its decision was unequivocal. As stated therein,
  17   “Defendant did not satisfy its burden simply by serving objections, if Defendant intended
  18   not to answer questions on specific Rule 30(b)(6) topics. The proper procedure to object to
  19   a Rule 30(b)(6) deposition notice is not to serve objections on the opposing party, but to
  20   move for a protective order.” Id. at *25. Judge Segal goes on to quote extensively from
  21   the leading case on the issue, New England Carpenters Health Benefits Fund v. First
  22   DataBank, Inc., including noting that
  23
              “if counsel for [defendant] was of the view that the plaintiff’s
  24          30(b)(6) deposition notice was defective or improper in some
              way…it was [defendant’s] burden to seek protection pursuant to
  25          Rule 26(c). What is not proper practice is to refuse to comply
  26          with the notice, put the burden on the party noticing the
              deposition to file a motion to compel, and then seek to justify
  27          non-compliance in opposition to the motion to compel. Put
              simply and clearly, absent agreement, a party who for one reason or
  28
                                                         6
                                       Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 7 of 15 Page ID #:257



              another does not wish to comply with a notice of deposition must
   1
              seek a protective order.” Darbeevision at *25-26, quoting New
   2          England Carpenters Health Benefits Fund v. First DataBank, Inc.,
              242 F.R.D. 164, 165-166 (D. Mass. 2007).
   3
       The foregoing authorities demonstrate clearly that Defendant’s course of action in this
   4
       matter is precisely the practice prohibited by Darbeevision and its supporting authority.
   5
       Rather than attempting to raise the issue during the weeks preceding the noticed
   6
       deposition, Defendant’s counsel instead attempted to serve “objections” on the eve of the
   7
       deposition, instructed his client not to answer the purportedly objectionable questions, and
   8
       then “put the burden on the party noticing the deposition to file a motion to compel” and
   9
       now seeks to justify its non-compliance in opposition to the instant motion to compel.
  10
          B. A General ‘Privacy’ Objection Does Not Support an Instruction Not to Answer at a
  11
              Deposition
  12
          Fed. R. Civ. Proc. 30(c)(2) governs objections at a deposition. Pursuant to that rule,
  13
       counsel is permitted to state objections “concisely in a nonargumentative and
  14
       nonsuggestive manner,” but that “the testimony is taken subject to any objection.” The
  15
       rule goes on to state unequivocally that “A person may instruct a deponent not to answer
  16
       only when necessary to preserve a privilege, to enforce a limitation ordered by the court, or
  17
       to present a motion under Rule 30(d)(3).” Fed. R. Civ. Proc. 30(c)(2). The instant
  18
       objection does not fit any of the limited exceptions set forth in Rule 30(c)(2).         The
  19
       requested information does not impinge on – or even implicate – any relevant privilege.
  20
       The only limitation on discovery in this matter are the terms of the Protective Order
  21
       entered by the Court on August 21, 2019. As noted above, this Protective Order provides
  22
       for the designation of certain information as “Confidential” or “Attorney’s Eyes Only.”
  23
       Defendant’s representative failed to provide the information, even subject to either of these
  24
       designations. Finally, it is apparent from the record that Defendant did not present a
  25
       motion pursuant to Rule 30(d)(3). As such, it is manifestly improper for Defendant’s
  26
       counsel to instruct the witness not to answer, even if its general privacy objection were
  27
       sufficient to prevent disclosure if properly presented (which it is not).
  28
                                                         7
                                       Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 8 of 15 Page ID #:258




   1      Indeed, Defendant has yet to provide any authority in response to the request to Meet
   2   and Confer supporting either the proposition that the company may assert a privilege
   3   objection on behalf of former employees, or that any such objection would be sufficient to
   4   prevent the turnover of highly relevant information. Plaintiffs allegations in this matter
   5   concern numerous false and misleading advertising practices, including misleading
   6   telephone solicitations and the posting of false reviews by Defendant’s employees. The
   7   individuals whose information is sought include an individual known to have authored
   8   false reviews, the former head of the call center who parted ways with the company after
   9   the outset of this litigation, and a third individual believed to have first-hand information
  10   regarding both practices and the consumer complaints received as a result of the
  11   misleading communications.      Each is a likely witness in this matter, and Defendant
  12   possesses the information needed by Plaintiff to contact the witnesses and, if necessary, to
  13   subpoena their attendance at depositions. The information is clearly within the scope of
  14   discovery envisioned by Fed. R. Civ. Proc. 26, and whatever burden is imposed on the
  15   former employees by virtue of having to answer questions under oath about its former
  16   employer and employment is vastly outweighed by Plaintiff’s need for the requested
  17   information.
  18      C. DM Should Be Compelled to Immediately Provide All Contact Information Within
  19          the Company’s Knowledge
  20      For the reasons set forth above, Plaintiff is entitled to an Order compelling Defendant’s
  21   corporate representative to be re-deposed, with all additional costs to be borne by
  22   Defendant See, e.g. Darbeevision at *33. In an effort to minimize costs on the parties, in
  23   lieu of a second corporate deposition Plaintiff will agree to accept an affidavit – executed
  24   under penalty of perjury within 7 days of the date of decision herein – stating that Mr.
  25   Broudy has conducted a thorough search of his own and his company’s records, and
  26   setting forth all known addresses, telephone numbers, and email addresses for the three
  27   former employees at issue in lieu of a second corporate deposition. This option was raised
  28
                                                        8
                                      Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 9 of 15 Page ID #:259




   1   during the conference of counsel, but Defendant nonetheless refused to provide the
   2   requested information.
   3      D. The Court Should Impose Sanctions Pursuant to Federal Rules 30(d)(2) and
   4          37(a)(5) on Defendant or Defendant’s Counsel.
   5      Fed. R. Civ. Proc. 30(d)(2) empowers a court to “impose an appropriate sanction –
   6   including the reasonable expenses and attorney’s fees incurred by any party – on a person
   7   who impedes, delays, or frustrates the fair examination of a deponent.” Clearly, Mr.
   8   Holbrow’s instruction to his client not to answer the subject questions despite the express
   9   directives of Rule 30(c)(2) was an impediment to the fair examination of the deponent.
  10   Indeed, it is the ultimate manifestation of an impediment to the fair examination, but
  11   foreclosing the provision of any information by the witness. See Adv. Comm. Notes to
  12   1993 Amendments to Rule 30(c)(formerly Rule 30(d))(“directions to a deponent not to
  13   answer a question can be even more disruptive than objections”). As set forth above (and
  14   read to Mr. Holbrow during the deposition) Rule 30(c)(2) provides only three limited
  15   circumstances where an instruction not to answer is appropriate. “Privacy” is not one of
  16   the delineated exceptions. As such, Mr. Holbrow is properly subject to sanctions under
  17   Fed. R. Civ. Proc. 30(d)(2). The costs and fees incurred in litigating the instant issue, and
  18   any additional costs associated with obtaining a response or re-deposing Defendant, should
  19   rightly be borne by Mr. Holbrow.
  20      In addition to the authority granted by Fed. R. Civ. Proc. 30(d)(2), Rule 37(a)(5)
  21   dictates that if a Motion to Compel is granted, “the court must, after giving an opportunity
  22   to be heard, require the part or deponent whose conduct necessitated the motion, the party
  23   or attorney advising the conduct, or both to pay the movant’s reasonable expenses incurred
  24   in making the motion, including attorney’s fees” unless certain mitigating factors are
  25   present. In this case, none are applicable. Movant herein made numerous attempts to meet
  26   and confer regarding this issue prior to the instant motion. Although no written response
  27   was ever received from Defendant, counsel did confer by telephone on March 9, 2020
  28
                                                        9
                                      Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 10 of 15 Page ID #:260




    1   regarding the instant motion. The second exception to the general rule of fee-shifting is if
    2   the nondisclosure “was substantially justified. Here, there is simply no argument about the
    3   underlying facts. The reasons to instruct a deponent not to answer are limited and, as set
    4   forth above, none even arguably apply to the present situation. An untimely attempt to
    5   secure a protective order by cross-motion does not excuse the prior instruction not to
    6   answer, despite Defendant’s belated pleas.               Finally, Defendant can point to no
    7   circumstances that would make such an award unjust in the present case. Defendant’s
    8   counsel instructed his client not to provide relevant information within the witness’
    9   knowledge, and has yet to even try to cite to any authority for his actions. As a result,
   10   Plaintiff has been forced to expend time and energy to obtain straightforward contact
   11   information for Defendant’s former employees. There is no reason that Plaintiff should
   12   bear these increased costs, or that Defendant should be spared the same.
   13
   14   Defendant’s Contentions and Points of Authority:
   15          1.     Plaintiff’s Deposition Notice
   16          Among the twenty-six topics included in Plaintiff’s deposition notice of Defendant
   17   topic number six: “All information regarding the present contact information for Steve
   18   Nachwalter, Jamie Montana and Ismaray Reigosa.” Defendant served written objections
   19   to this deposition topic prior to the commencement of Defendant’s deposition objecting to
   20   this topic on the grounds that it sought private and confidential information of the
   21   identified individuals. Holbrow Decl., ¶ 4.
   22          2.     The Information Sought by Plaintiff Constitutes Personal Information of
   23   Defendant’s Former Employees
   24          Insofar as Plaintiff’s requests seeks the present contact information of Steve
   25   Nachwalter, Jamie Montana and Ismaray Reigosa, Plaintiff unquestionably seeks the
   26   private and “personal information” of these individuals. See California Civil Code §§
   27   1798.140 (o)(a)(A) and 1798.80(e) (“Personal Information” defined to include: “postal
   28
                                                        10
                                       Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 11 of 15 Page ID #:261




    1   address,” “email address,” and “telephone number.”) The California Constitution contains
    2   an explicit protection of individual privacy. See Cal. Const. art. 1, sec. 1. Plaintiff does
    3   not argue that the information sought does not implicate the California Constitution’s
    4   privacy protections or that the information sought does not qualify as “personal
    5   information.” As a result, Defendant was compelled to refrain from disclosing the Former
    6   Employees’ Confidential Personal Information
    7          3.     Jeff Broudy’s Deposition and the Instruction Not to Answer
    8          Defendant’s president, Jeff Broudy, was designated as Defendant’s corporate
    9   witnesses for purposes of Plaintiff’s deposition notice. At his deposition, Mr. Broudy
   10   testified that Steve Nachwalter, Jamie Montana and Ismaray Reigosa are all former
   11   employees of Defendant. When asked for personal information about these former
   12   employees, counsel for Defendant appropriately objected, explaining that the information
   13   sought was private, personal information and instructed Mr. Broudy to not answer the
   14   questions. See Holbrow Decl., ¶¶ 5-7.
   15          Following the instruction, Defendant’s counsel had a discussion with counsel for
   16   the Plaintiff regarding the instruction and the basis for its assertion. Counsel discussed, at
   17   the deposition, adjourning the depositon to allow Defendant’s counsel time to seek a
   18   protective order or Plaintiff’s counsel time to file a motion to compel. Defendant’s counsel
   19   indicated a willingness to do so, however, it was decided that it made more sense to
   20   complete the deposition and that the parties could work through any issues with respect to
   21   the privacy objections at a later time. Plaintiff’s counsel agreed and Mr. Broudy’s
   22   deposition was completed. See Holbrow Decl., ¶ 8.
   23          4. Counsel’s Instruction Not to Answer was Appropriate Based on the Privacy
   24          Interests Implicated
   25          An instruction not to answer questions at a deposition is entirely proper when the
   26   questions seek information protected by an individual’s right of privacy. Robinson v.
   27   Chef’s Warehouse, 2017 U.S. Dist. LEXIS 167406 (N.D. Cal. 2017) (Court held that
   28
                                                         11
                                        Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 12 of 15 Page ID #:262




    1   counsel properly instructed witness not to answer deposition questions related to personnel
    2   information and that prior entry of protective order did not assuage the privacy concerns).
    3   In Robinson, Defendant’s Rule 30(b)(6) witness was asked about the circumstances
    4   surrounding a prior employment termination and asked for his phone number. The Court
    5   found that the information regarding the witnesses prior termination was personal
    6   information and therefore the instruction not the answer was appropriately asserted by
    7   counsel.
    8          Moreover, an instruction to not answer questions at a deposition is not rendered
    9   improper because the deposition is permitted to conclude before seeking the issuance of a
   10   protective order. See BLK Enters., LLC v. Unix Packaging, Inc., 2018 U.S. Dist. LEXIS
   11   224112 (C.D. Cal. 2018) (holding that a party does not waive its right to seek a protective
   12   order when counsel instructs a witness not to answer questions at a deposition and
   13   thereafter files a timely motion for relief under Federal Rule 26(c)).
   14
   15          5. The Questionable Relevance of the Information Sought Does Not Outweigh the
   16   Privacy Interests of Steve Nachwalter, Jamie Montana, and Ismaray Reigosa
   17          The discovery of private information is entitled to particular scrutiny when sought
   18   in ongoing litigation. These interests are all the more important when the information
   19   sought related to non-parties to litigation. The discovery of private information is not
   20   automatically allowed in litigation, and requires a balancing of the public need for
   21   discovery against the fundamental right to privacy. McClure v. Prisoner Transp. Servs. Of
   22   Am., LLC, 2020 U.S. Dist. LEXIS 43407 *8 (E.D. Cal. March 12, 2020), citing Cervantes
   23   v. CEMEX, Inc., 2014 U.S. Dist. LEXIS 115652, at *6 (E.D. Cal. Aug. 2014); see also
   24   Perry v. State Farm Fire & Cas. Co., 734 F.2d 1441, 1447 (11th Cir. 1984), cert. den. 469
   25   U.S. 1108, 83 L. Ed. 2d 778, 105 S. Ct. 784 (1985) (Resolution of a privacy objection or
   26   request for a protective order requires a balancing of the need for the information sought
   27   against the privacy right asserted).
   28
                                                         12
                                        Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 13 of 15 Page ID #:263




    1                 Here, there is no compelling interest in the information sought. The
    2   individuals whose contact information is sought are no longer employees of the Defendant
    3   and Plaintiff has failed to demonstrate any meaningful need for these individuals, which
    4   cannot be obtained from current employees. Plaintiff contends these witnesses are
    5   necessary because: The individuals whose information is sought include an individual
    6   known to have authored false reviews, the former head of the call center who parted ways
    7   with the company after the outset of this litigation, and a third individual believed to have
    8   first-hand information regarding both practices and the consumer complaints received as
    9   a result of the misleading communications. (Supra). There are no allegations in the
   10   Complaint regarding false reviews and the information sought regarding Defendant’s
   11   practices can be obtained for current employees. In short, their knowledge of the facts and
   12   circumstances related to this litigation is speculative at best and cannot serve to outweigh
   13   the compelling privacy interest these individuals enjoy.
   14          Moreover, insofar as it is the personal information of third parties that Plaintiff
   15   seeks, the Court should evaluate these requests with particular scrutiny.
   16
   17          6. In the Alternative, Defendant seeks the Issuance of a Protective Order to Limit
   18          any Discovery Permitted by the Court.
   19          While Defendant contends that the information sought by Plaintiff is not relevant to
   20   the claims and defenses at issue herein, and that a careful balancing of the interests favors
   21   precluding discovery seeking the personal information of third parties Steve Nachwalter,
   22   Jamie Montana and Ismaray Reigosa, should the court permit such discovery, Defendant
   23   requests that the court issue a protective order to limit the scope and use of the personal
   24   information sought.
   25                 Federal Rule of Civil Procedure 26(c) permits any party to seek the issuance
   26   of a protective order, and permits a court to “issue an order to protect a party or person
   27   from annoyance, embarrassment, oppression, or undue burden or expense.” A protective
   28
                                                         13
                                        Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 14 of 15 Page ID #:264




    1   order issued pursuant to Federal Rule 26(c) may prohibit the disclosure or discovery or
    2   may impose limits on the scope of the disclosure. Id. A protective order may also help
    3   address concerns regarding the disclosure of private information. Applied Med.
    4   Distribution Corp. v. Ah Sung Int’l Inc., 2015 U.S. Dist. LEXIS 189054 at *3 (C.D. Cal.
    5   Dec. 21, 2015), quoting Soto v. City of Concord, 162 F.R.D. 603, 610 (N.D. Cal. 1995).
    6          Here, Defendant requests that any discovery sought from Steve Nachwalter, Jamie
    7   Montana and Ismaray Reigosa be (1) limited in scope to (a) encompass only their
    8   respective communications with the third parties previously identified by Plaintiff in this
    9   case and knowledge relating to Plaintiff or its customers; (b) to preclude discovery from
   10   these individuals related to unrelated aspects of Defendant’s operations; and (2) Plaintiff
   11   should be compelled to compensate such former employees for their time spent addressing
   12   Plaintiff’s discovery concerns.
   13          7. Plaintiff’s Request for Sanctions on Its Motion To Compel
   14          There is no question that this is a reasonable dispute and that Defendant was
   15   justified in its concern regarding disclosing the private, confidential information of former
   16   employees. Similarly, it was appropriate for Defendant’s corporate witness to refrain from
   17   providing that information, in light of the legitimate privacy concerns implicated by
   18   Plaintiff’s questions. As set forth above, an instruction not to answer deposition questions
   19   is proper when the information sought implicates privacy interests. Insofar as Defendant’s
   20   position was reasonable and justified, an award of sanctions in favor of Plaintiff is not
   21   warranted.
   22
        DATED: March 26, 2020                 NICHOLAS RANALLO, ATTORNEY AT LAW
   23
   24
   25                                         By: ________/s/Nicholas Ranallo

   26
   27
   28
                                                           14
                                          Joint Stipulation re: Discovery Dispute
Case 2:19-cv-02565-CBM-AFM Document 58 Filed 03/27/20 Page 15 of 15 Page ID #:265



                                          Nicholas Ranallo (Cal Bar # 275016)
    1
                                          Attorney for Plaintiff
    2                                     5058 57th Ave. S.
                                          Seattle, WA 98118
    3                                     (831) 607-9229
    4                                     nick@ranallolawoffice.com

    5
    6   DATED: March 26, 2020                  BUCHALTER
                                               A Professional Corporation
    7
    8
                                               By: /s/ Willmore F. Holbrow III
    9                                                   WILLMORE F. HOLBROW III
                                                            MATTHEW L. SEROR
   10                                             Attorneys for Defendants DATA MOMMA,
                                                             LLC, dba PCIHIPAA
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  15
                                 Joint Stipulation re: Discovery Dispute
